Exhibit 32.2 Certification Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Luby’s, Inc. on Form 10-K for the fiscal year ended August 26, 2015, as filed with the Securities and Exchange Commission on the date hereof, I, K. Scott Gray, Senior Vice President and Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 9, 2015 By: /s/K. SCOTT GRAY K. Scott Gray Senior Vice President and Chief Financial Officer, and Principal Accounting Officer
